UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7448



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ISAAC PERRY, aka Ike,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:93-cr-42-F-3)


Submitted:   December 13, 2007         Decided:     December 21, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Perry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Isaac Perry appeals the district court’s order denying

his “Motion for Disclosure of Signed Grand Jury Concurrence Form”

and his alternative request to be released from federal custody.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm the denial of relief.             United States v.

Perry, No. 5:93-cr-42-F-3 (E.D.N.C. Sept. 18, 2007).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -